     Case 1:15-cv-07045-RMB-RWL Document 183 Filed 07/23/21 Page 1 of 1

                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                   BOSTON REGIONAL OFFICE
                                  33 ARCH STREET, 24th FLOOR
                               BOSTON, MASSACHUSETTS 02110-1424
                                   TELEPHONE: (617) 573-8900
                                    FACSIMILE: (617) 573-4590

                                                      July 23, 2021

FILED VIA ECF

Honorable Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Courtroom 18D
New York, NY 10007-1312

       Re:     SEC v. Shapiro, et al., 15-cv-07045-RMB

Dear Judge Lehrburger:

       The parties write to provide a status update on the criminal and civil cases against
defendant Michael Gramins (“Gramins”), as required by this Court’s Order (ECF No. 182).

        The parties have met and conferred, and anticipate scheduling a meeting with officials in
the SEC’s Enforcement Division in the coming weeks regarding the disposition of the case
against Mr. Gramins. If those discussions do not result in a potential resolution of the civil
action, the parties will discuss a potential modification of the stay in this case to permit limited
third party discovery, including the depositions of investor-witnesses, pending the resolution of
the parallel criminal case. Although Mr. Gramins’ appeal is almost fully briefed in the Second
Circuit, the issue of restitution remains pending before Judge Chatigny in the District Court.

       The parties do not believe that a settlement conference would be fruitful at this time.

       We will plan to report to the Court in 60 days on the status of this matter.

                                                      Sincerely,



                                                      Rua M. Kelly
                                                      Senior Trial Counsel

Cc: Marc L. Mukasey and Robert S. Frenchman (counsel for Michael Gramins)
